Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-26 are pending
Claims 4-5, 9, 12, 17-26 are withdrawn
Claims 1-3, 6-8, 10-11, and 13-16 are under examination


Election/Restrictions
Applicant’s election of the following invention in the reply filed on 4/12/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-16, drawn to a composition comprising an anti-IL-6 or anti-CD126 antibody.
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 
Applicant’s election of the following species is acknowledged. 
Applicant elects nucleic acids encoding an IL-6 antibody.
Claims 4-5, 9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable subject matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the prior art does not teach nor reasonably suggest the codon optimized nucleic acid sequences of SEQ ID NOs: 1, 3, 5, and 7, that encode the heavy chain and light chain variable regions from anti-IL-6 antibodies olokizumab, siltuximab, sirukumab, and clazakizumab, respectively.



Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompass a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, while the specification only discloses a fixed number of species of said nucleic acids.  
	Dependent claim 2 encompass a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, wherein the nucleic acids encodes an amino acid sequence having greater than 90% sequence identity to the amino acid sequence of SEQ ID NOs: 2, 4, 6, or 8.
Dependent claim 3 encompass a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, wherein the nucleic acids having greater than 90% sequence identity to the nucleic acid sequence of SEQ ID NOs: 1, 3, 5, and 7.
	Under the new Written Description Guidelines for antibodies, the Examiner is directed to determine whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination: on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been re-evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.

ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, the specification shows four embodiments for said antibodies (Example 1, see Fig. 6 of instant specification). 
In regard to dependent claim 2 encompassing a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, wherein the nucleic acids encodes an amino acid sequence having greater than 90% sequence identity to the amino acid sequence of SEQ ID NOs: 2, 4, 6, or 8, as stated supra, Applicant discloses four embodiments of said amino acids that are 100% identical to SEQ ID NOs: 2, 4, 6, or 8.
In regard to dependent claim 3 encompassing a genus of nucleic acids encoding a synthetic anti-IL-6 antibody, wherein the nucleic acids having greater than 90% sequence identity to the nucleic acid sequence of SEQ ID NOs: 1, 3, 5, and 7, as stated supra, Applicant discloses four embodiments of said nucleic acids that are 100% identical to SEQ ID NOs: 1, 3, 5, or 7.
DISCLOSURE OF STRUCTURE
The Applicant has provided sequence listings of SEQ ID NO: 1-8, which correspond to four synthetic IL-6 antibodies. Certainly, with the help of a computer, a skilled artisan could identify the framework and all of the CDRs of an immunoglobulin gene.  However, neither the specification nor the art indicate a relationship between the structure of the claimed genus of antibodies and the ability to produce functional anti-IL-6 antibodies.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, the complete nucleic acid sequence corresponding to the SEQ ID NO of specific amino acid positions in specific immunoglobulins are provided.  
Accordingly, if the skilled artisan sought to generate the claimed genus of nucleic acids, they would first need to know which sequences in the immunoglobulin gene could be chosen and still be able to predictably produce a functional ligand. Hence, based on the new written description guidelines, the Examiner should conclude that the applicant was not in possession of the claimed genus of nucleic acids beyond the sequences described in the specification. 
The breadth of the claims encompass a genus of sequences comprising any amino acid in any immunoglobulin gene.  The present specification provides no guidance nor description to any rational in choosing the sequences that were identified, therefore the skilled artisan would not know what rational approach to take to make modifications with any predictable outcome on antigen binding function.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of a larger genus of nucleic acids related to those comprising these individual species.  Otherwise, the Written Description guidelines suggest that the applicant is entitled to only the species specifically recited as having this activity.  Moreover, even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the screening of antibodies is routine and conventional, one of skill in the art would neither expect nor predict the appropriate functioning of the anti-IL-6 antibodies produced according to the claimed genus of nucleic acids as broadly as is claimed.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979, 1982).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  While CDR mutation might be expected to alter antigen binding of an antibody, framework mutations next to the CDRs can also have an effect.  Panka et al. (Proceedings of the National Academy of Sciences USA, Vol., 85, 1988) teach that a single amino acid difference in a framework residue at the boundary with CDR3 was responsible for the decreased affinity of an anti-digoxin antibody (Pg. 3083, Column 1, Paragraph, first partial).  
Applicant has claimed a genus of antibodies, yet the specification has only managed to identify very specific sequences that can be used as anti-IL-6 antibodies. Independent of how these specific sequences were arrived upon by Applicant, an immunoglobulin gene cannot have any position modified and predictably produce a functional antibody. Because Applicant has no manner a priori to predict which of the 10% of positions in the claimed SEQ ID NOs can be modified and used to make a functioning antibody, the genus of nucleic acids claimed by Applicant cannot be predictably made or used by the ordinary artisan. 
Not knowing, absent further experimentation and screening, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody.  Such random experimentation to identify at a later time what structure or variant or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  Furthermore, functionally defined genus claims (i.e., an anti-IL-6 antibody) can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
CONCLUSION
Therefore, the examiner concludes that there is insufficient written description of the instantly claimed genus of nucleic acids. Specifically, there is limited description of the structure-function relationship between the claimed genus of nucleic acids and their ability to produce functional anti-IL-6 antibodies, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the nucleic acids encompassed by the claimed genus of antibodies.


	
	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claim 15 draws to a composition comprising the nucleic acid of claim 1, which does NOT narrow the scope of claim 1 which is a composition comprising nucleic acids. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., (US 7,833,755, patented 11/16/2010).

In regard to claim 1, Chen teaches compositions comprising one or more nucleic acid molecules encoding synthetic IL-6 antibodies (Abstract, Example 1, col 58-60). 
In regard to claim 8, Chen teaches the nucleic acid sequence encodes a variable heavy chain (HC) region, a variable light chain (LC) region (Example 1, col 59).
In regard to claim 14, Chen teaches the nucleic acid molecule comprises an expression vector (Example 1, cols 58-59).
In regard to claims 15, as stated supra, Chen teaches the nucleic acid composition.
Accordingly, Chen anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Rejections over Bolen
Claims 1, 7-8, 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolen et al. (WO2015/105926, filed 1/08/2015, published 7/16/2015).

Bolen teaches compositions comprising one or more nucleic acid molecules encoding synthetic antibodies (Abstract). With respect to claim 1, Bolen teaches the nucleic acid encodes a synthetic anit-IL-6 antibody such as sirukumab or siltuximab ([000870-000887], see Tables 43 or 44, respectively). 
In regard to claims 7, 8, 10 and 11, Bolen teaches the sirukumab or siltuximab antibody comprise a variable heavy chain region, a constant heavy chain region of human IgG1k, a cleavage domain, a variable light chain region, and constant light chain region of human IgG1k [000870-000887, 001164, 001175-001177, 001294-001295], highlighted regions in Tables 43 & 44, see also Figs. 2B & 5A)
In regard to claim 13, Bolen teaches the nucleic sequence encodes a leader sequence [001290-001291].
In regard to claims 15 and 16, Bolen teaches the nucleic acid composition is in a pharmaceutically acceptable excipient [001329-001343].
However, Bolen is silent to a preferred embodiment of a composition comprising a nucleic acid encoding a synthetic IL-6 antibody with the claimed features.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reduce to practice said composition because each of the individual elements of the instant claims are independently presented by Bolen as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in immuotherapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the elements (synthetic IL-6 heavy and light chains, human constant regions, leader and cleavage domains and formulations) are taught by Bolen and further they are taught in various combinations and are shown to be used for producing synthetic antibodies.  It would have been therefore predictably obvious to use a combination of these elements in said composition. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bolen et al. (WO2015/105926, filed 1/08/2015, published 7/16/2015)

As discussed previously, Bolen teaches a composition comprising a nucleic acid that encodes a synthetic IL-6 antibody such as sirukumab.
In regard to claim 6, Bolen also teaches a nucleic acid that encodes a synthetic IL-6 receptor (i.e., CD126) antibody such as tocilizumab [00553-00572].
Furthermore, in regard to claim 6, Bolen teaches that both the IL-6 antibody of sirukumab and the IL-6 receptor antibody of tocilizumab are used for treating autoimmune diseases [00554, 00559, 00875-00877].
Finally, in regard to claim 6, Bolen teaches that the polynucleotide encoding the IL-6 antibody of sirukumab can be used in combination with the IL-6 receptor antibody tociluzumab [00565, 00877].
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare a composition comprising a polynucleotide encoding the IL-6 antibody of sirukumab and a second polynucleotide encoding the IL-6 receptor antibody tociluzumab with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so not only because the combination is suggested by Bolen, but also because MPEP 2144.06 indicates that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Rejections over Weiner
Claims 1, 7-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2015/0284448, published 10/08/2015)

[AltContent: textbox ([img-media_image1.png])]Weiner teaches compositions comprising one or more nucleic acid molecules encoding synthetic antibodies (Abstract). With respect to claim 1, Weiner teaches the nucleic acid encodes a synthetic anit-IL-6 antibody [0289-0290].  Specifically, Weiner teaches the following framework for the IL-6 antibody (see Fig. 13, adjacent). 
In regard to claim 7, as stated supra, Weiner teaches the antibody comprise a cleavage domain.
In regard to claims 8, as stated supra, Weiner teaches the antibody comprise a variable heavy chain region, and a variable light chain region.
In regard to claims 10 and 11, as stated supra, Weiner teaches the antibody comprise a variable heavy chain region, a constant heavy chain region of human IgG1k, a cleavage domain, a variable light chain region, and constant light chain region of human IgG1k (Example 12, see also SEQ ID No:1 of Weiner)
In regard to claim 13, as stated supra, Weiner teaches the nucleic sequence encodes a leader sequence.
In regard to claim 14, Weiner teaches the nucleic acid molecule comprises an expression vector [0190-0207].
In regard to claims 15 and 16, Weiner teaches the nucleic acid composition is in a pharmaceutically acceptable excipient [0313-0317].
However, Weiner is silent to a preferred embodiment of a composition comprising a nucleic acid encoding a synthetic IL-6 antibody with the claimed features.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reduce to practice said composition because each of the individual elements of the instant claims are independently presented by Weiner as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in immuotherapy in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the elements (synthetic IL-6 heavy and light chains, human constant regions, leader and cleavage domains and formulations) are taught by Weiner and further they are taught in various combinations and are shown to be used for producing synthetic antibodies.  It would have been therefore predictably obvious to use a combination of these elements in said composition. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2015/0284448, published 10/08/2015), in view of Shaw et al., (MAbs, 2014, 6:774-782).

As stated supra, Weiner teaches compositions comprising one or more nucleic acid molecules encoding synthetic IL-6 antibodies.  
In regard to claim 2, Weiner teaches the following framework for the IL-6 antibody (see Fig. 13, adjacent). 
In regard to the amino acid sequence of SEQ ID NO:2 of claim 2 relative to the framework for the synthetic antibody, Weiner teaches the following elements:
a 19 amino acid IgG heavy chain secretion sequence (see first bold region in SEQ ID NO:2, see Example 12, p. 27, SEQ ID NO:29 of Weiner is 100% identical to SEQ ID NO:2),
a 223 amino acid heavy chain hinge region and constant region (see italic region in SEQ ID NO:2, see Example 1, SEQ ID NO:1 of Weiner is 88% identical to SEQ ID NO:2 ),
a 29 amino acid furin cleavage site, GSG linker, P2A peptide (underlined region in SEQ ID NO:2, see Example 12, SEQ ID NOs:35 & 36 of Weiner is 100% identical to SEQ ID NO:2), 
and a 20 amino acid IgG light chain leader sequence (second bold region in SEQ ID NO:2, see Example 12, SEQ ID NO:37 of Weiner is 100% identical to SEQ ID NO:2).
MDWTWRILFLVAAATGTHAEVQLVESGGGLVQPGGSLRLSCAASGFNFNDYFMNWVRQAPGKGLEWVAQMRNKNYQYGTYYAESLEGRFTISRDDSKNSLYLQMNSLKTEDTAVYYCARESYYGFTSYWGQGTLVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSGKRGRKRRSGSGATNFSLLKQAGDVEENPGPMVLQTQVFISLLLWISGAYGDIQMTQSPSSLSASVGDRVTITCQASQDIGISLSWYQQKPGKAPKLLIYNANNLADGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCLQHNSAPYTFGQGTKLEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC*

However, although Weiner teaches the variable regions are derived from known immunoglobulins [0361], they are silent with respect to the anti-IL-2 heavy chain variable region and light chain variable region of SEQ ID NO:2 (see first and second gray highlighted regions, respectively).
In regard to claim 2, Shaw et al, teach the heavy chain variable region and light chain variable region for the anti-IL-2 antibody olokizumab. Specifically, amino acids 20-239 of SEQ ID NO:2 (first gray highlighted region) is 100% identical to the heavy chain variable region (i.e., chain A) of olokizumab, and amino acids 515-728 of SEQ ID NO:2 (second gray highlighted region) is 100% identical to the light chain variable region (i.e., chain B) of olokizumab.
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the anti-IL-6 antibody as taught by Weiner, and choose the heavy chain variable region and light chain variable region as taught by Shaw with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Shaw because Fab regions of olokizumab specifically target the epitope of “Site 3” in IL-6, which blocks the interaction with the signaling co-receptor gp130 and can specifically modulate a range of diseases that signal through the gp130 axis while leaving other functions of IL-6 intact (Abstract, Introduction, p. 744, last 2 para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633